—Judgment, Supreme Court, New York County (Harold Beeler, J.), rendered July 12, 1999, convicting defendant, after a jury trial, of robbery in the first and second degrees and attempted robbery in the first and second degrees, and sentencing her, as a second felony offender, to concurrent terms of 8 years, 5 years, 5 years and 3 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). There is no basis upon which to disturb the jury’s determinations concerning credibility. Defendant’s accessorial liability could be readily inferred from the totality of the evidence, including testimony that, during the course of the robbery, defendant engaged in behavior consistent with that of a lookout, exhorted her codefendant to quickly take the money, left the scene with the codefendant and, when apprehended, was in possession of money that appeared from the circumstances to be part of the proceeds and said to the codefendant, “See, I told you to hurry up” (cf. People v Roldan, 88 NY2d 826).
The challenged portions of the prosecutor’s summation were responsive to defense counsel’s summation, were fair comment on the evidence adduced at trial and did not deprive defendant of a fair trial (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D'Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). Concur — Andrias, J. P., Lerner, Rubin, Buckley and Marlow, JJ.